Name: Commission Regulation (EEC) No 2364/90 of 10 August 1990 correcting Regulation (EEC) No 2336/90 fixing the maximum export refund for white sugar for the 15th partial invitation to tender issued within the framework of the standing invitation to tender provided for in Regulation (EEC) No 983/90
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 11 . 8 . 90 Official Journal of the European Communities No L 216/27 COMMISSION REGULATION (EEC) No 2364/90 of 10 August 1990 correcting Regulation (EEC) No 2336/90 fixing the maximum export refund for white sugar for the 15th partial invitation to tender issued within the framework of the standing invitation to tender provided for in Regulation (EEC) No 983/90 submitted for an opinion to the management committee ; whereas the Regulatibn in question should be corrected accordingly, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation (EEC) No 1785/81 of 30 June 1981 on the common organization of the markets in the sugar sector ('), as last amended by Regula ­ tion (EEC) No 1069/89 (2), and in particular the first subparagraph of Article 19 (4) (b) thereof, Whereas Commission Regulation (EEC) No 2336/90 fixes the maximum export refund for white sugar for the 15th partial invitation to tender issued within the framework of the standing invitation to tender provided for in Regula ­ tion (EEC) No 983/90 ; Whereas a check has shown that Article 1 to Regulation (EEC) No 2336/90 does not correspond to the measures HAS ADOPTED THIS REGULATION : Article 1 The following paragraph (2) is added to Article 1 of Regu ­ lation (EEC) No 2336/90 : '2. The refund on export to the German Democratic Republic has not been fixed'. Article 2 This Regulation shall enter into force on 11 August 1990. It shall apply from 9 August 1990. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 10 August 1990. For the Commission Ray MAC SHARRY Member of the Commission (  ) OJ No L 177, 1 . 7. 1981 , p. 4. (2) OJ No L 114, 27. 4. 1989, p. 1 .